 EAGLE TRANSPORT CORP. 489Eagle Transport Corporation and International Broth-erhood of Teamsters, Georgia-Florida Confer-ence, AFLŒCIO.  Cases 12ŒCAŒ21397Œ3, 12ŒCAŒ21397Œ4, 12ŒCAŒ21397Œ14, and 12ŒCAŒ21494 November 4, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On May 15, 2002, Administrative Law Judge Margaret G. Brakebusch issued the attached decision.  The General Counsel filed exceptions and a supporting brief.  The Re-spondent filed an answering brief. The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs, and has decided to affirm the judge™s rulings, find-ings, and conclusions1 and to adopt the recommended Or-der. The judge dismissed the Union™s claims that the Re-spondent unilaterally announced and implemented a schedule change and rescinded a wage increase in viola-tion of Section 8(a)(5) and (1) of the Act.  We agree with the judge™s disposition of these claims. The Respondent operates a petroleum products delivery business from terminals in several States including Flor-ida.  On December 21, 2000, the drivers and mechanics at its Cocoa, Florida facility elected the Union as their bar-gaining representative. In the fall of 2000, before the advent of the Union, Co-coa Terminal Manager John Fitzgerald mentioned to sev-eral of the Cocoa terminal drivers that the Respondent was considering a new work schedule.  On January 1 or 2, 2001, Fitzgerald discussed the proposed change with the Cocoa employees during a safety meeting and indicated that drivers would be permitted to begin signing up for preferred schedules based on seniority.  The drivers began to do so on January 2.  On January 4, the Union was certi-fied, and, on January 15, the Respondent recognized the Union. In a letter dated January 22, the Respondent informed the Union that it intended to modify the drivers™ schedules and offered to discuss this plan with the Union.  On Janu-ary 23, after receiving the Union™s response that such a modification would be an unlawful unilateral change, the Respondent ceased soliciting driver shift preferences.  A new schedule was never implemented. Thereafter, before bargaining with the Union had begun, the Respondent notified employees at all of its terminals                                                                                                                      1 No exceptions were filed regarding the judge™s conclusion that the Respondent violated Sec. 8(a)(5) and (1) by unilaterally subcontracting bargaining unit work, or her dismissal of the complaint allegation that the Respondent violated Sec. 8(a)(1) by engaging in surveillance of employees engaged in union activities. except the Cocoa facility that they would be receiving a wage increase.  However, on February 1, when the in-crease was implemented, the raise was also granted to the Cocoa drivers as a result of a computer programming er-ror.  On February 15, when one of the drivers informed the Respondent of the error, the Respondent corrected the error, returning the employees to their previous wage rates. We agree with the judge that the Respondent™s conduct concerning its planned shift change is distinguishable from the unilateral changes found unlawful in Kurdziel Iron of Wauseon, 327 NLRB 155 (1998), and ABC Automotive Products, 307 NLRB 248 (1992).2  In those cases, the Board found that the employer™s announcement of changes would suggest to the employees that their collec-tive-bargaining representative ﬁhad no voiceﬂ regarding the impending change because the changes were effec-tively implemented when they were announced.  Kurdziel, supra at 156.  In this case, by contrast, we find that a rea-sonable employee would not understand Terminal Man-ager Fitzgerald™s discussions about the proposed schedule change as the announcement of a change that was effec-tively implemented.  ABC Automotive, supra at 250.3  Thus, no message that the Respondent was taking it on itself to set new terms and conditions of employment was conveyed.  Moreover, the Respondent™s discontinuation of its planned changes after it notified the Union of its plan and the Union objected would tend to reinforce, not un-dermine, the Union™s relevance with respect to the em-ployees™ working conditions.4We also agree with the judge that the Respondent did not violate Section 8(a)(5) and (1) by returning unit em-ployees to their previous wage rates.  This was not a situa-tion involving the granting and subsequent rescission of a wage increase.  Rather, an administrative error resulted in  2 Member Cowen agrees with his colleagues that the instant matter is distinguishable from Kurdziel Iron and ABC Automotive; thus, he finds it unnecessary to consider the continuing validity of those decisions. 3 We find it unnecessary to rely on the judge™s finding that Fitzger-ald did not announce the scheduling change because, even if his con-duct could be construed as an announcement, it would not have caused the employees to believe that their working conditions had actually changed.  Cf. Kurdziel, supra at 155Œ156. Member Cowen agrees with his colleagues that it is not technically ﬁnecessaryﬂ to rely on the judge™s finding regarding the alleged an-nouncement.  Nevertheless, Member Cowen is of the view that it is important for the Board to provide guidance to the General Counsel and the public regarding such issues.  In this respect, Member Cowen notes his agreement with the judge that Fitzgerald™s discussions with the employees did not rise to the level of announcing a change in the schedules. 4 Member Liebman notes that the General Counsel has neither al-leged nor argued that the Respondent™s conduct in soliciting driver shift preferences constituted direct dealing with employees in violation of Sec. 8(a)(5).  In joining this decision, she expresses no opinion on the viability of such a claim here. 338 NLRB No. 55  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 490the miscalculation of wages in a single paycheck, and the 
Respondent promptly corrected the error upon discovering 
it.  We find that this correction did not involve a change in 
the employees™ terms and conditions of employment and, 
therefore, did not require bargaining. 
ORDER The National Labor Relations Board adopts the recom-
mended Order of the administrative law judge and orders 
that the Respondent, Eagle Transport Corporation, Cocoa, 
Florida, its officers, agents, successors, and assigns, shall take the action set forth in the Order. 
 Christopher Zerby, Esq., for the General Counsel. Thomas Hodges, Esq. and Howard Daniel, Esq., 
for the Respon-dent. DECISION STATEMENT OF THE CASE MARGARET G. B
RAKEBUSCH, Administrative Law Judge.  This 
case was tried in Cocoa, Florida, on April 11, 2002.  The charge 
in Case 12ŒCAŒ21397Œ31 was filed by International Brotherhood 
of Teamsters, Georgia-Florida Conference, AFLŒCIO (the Un-

ion) on March 21, 2001, against Eagle Transport Corporation 
(the Respondent).  The original charge in Case 12ŒCAŒ21397Œ4 
was filed by the Union on Marc
h 21, 2001, and amended on July 
27, 2001.  The original charge in Case 12ŒCAŒ21397Œ14 was 

filed by the Union on March 21, 2001, and amended on June 17, 
2001.  The Union filed the charge in Case 12ŒCAŒ21494 on May 
2, 2001.  Based on these charges, the Regional Director for Re-gion 12 of the National Labor Relations Board (the Board) issued an Order consolidating cases, consolidated complaint, and notice 
of hearing on November 30, 2001.  The consolidated complaint alleges that Respondent violated Section 8(a)(5) and (1) of the 
National Labor Relations Act (t
he Act), by announcing and im-
plementing a new work schedule and job bidding system, re-
scinding a wage increase, and s
ubcontracting work without prior notice to the Union and without affording the Union an opportu-
nity to bargain with respect to conduct.  The consolidated com-
plaint further alleges that Responde
nt violated Section 8(a)(1) of the Act by engaging in surveillance of employees engaged in 
union activities. Respondent filed an answer denying the essential allegations 
in the complaint, and asserting certain defenses. 
On the entire record,
2 including my observation of the de-
meanor of the witnesses, and after considering the briefs3 filed by 
the General Counsel and Respondent, I make the following                                                           
                                                                                             
1 All dates are in 2001 unless otherwise indicated. 
2 In his brief, counsel for the Gene
ral Counsel confirms that the court 
reporting service was notified that portions of the testimony were omit-
ted from the original transcript.  By memorandum dated April 25, 2002, 
the court reporting service acknowledged that after an extensive audit, 
the transcript was redone and an amended and corrected transcript was 
submitted. 
3 After filing its posthearing brief, 
Respondent filed a motion to file 
a reply brief.  Respondent asserts that the motion is based upon its 

desire to distinguish a Board case cited by counsel for the General 
FINDINGS OF FACT I.  JURISDICTION
 The Respondent, a corporation, is engaged in the nonretail 
transport and delivery of petroleum products at its facilities in 
Cocoa and Jacksonville, Florida, where it annually purchases and 
receives goods valued in excess of $50,000 directly from points 
located outside the State of Florida.  The Respondent admits and 
I find that it is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act and that the Un-
ion is a labor organization within 
the meaning of Section 2(5) of the Act. The Respondent admits, and I find, that the following employ-
ees of the Respondent constitute a unit appropriate for the pur-
poses of collective bargaining within the meaning of Section 9(b) of the Act: All full-time and regular part-tim
e drivers (dispatched out of Cocoa, Florida) and mechanics employed by the Respon-
dent at its Cocoa, Florida facility, excluding all other em-
ployees, guards and supervisors as defined in the Act.
4II.  ALLEGED UNFAIR LABOR PRACTICES A.  Background Respondent is engaged in the bus
iness of transporting and de-livering gasoline and diesel fuel products.  In mid-2001, Respon-

dent operated 18 terminals in six States including terminals in 
Cocoa, Jacksonville, Tampa, and Fort Lauderdale, Florida.  On 

December 21, 2000, a majority of the employees in the unit de-
scribed above, elected the Union as their bargaining representa-
tive.  On January 4, 2001, the Union was certified as the exclu-
sive bargaining representative of the unit.  In a letter dated Janu-
ary 15, Respondent recognized the Union as the exclusive bar-
gaining representative for the Cocoa unit employees and ac-
knowledged its willingness to negotiate with the Union.  The first 
bargaining session for the Respondent and the Union occurred on 
February 28.  Respondent™s facility in Cocoa, Florida, remained 
in operation until September 2001 when the facility closed.  Nei-
ther the closure of Respondent™s
 Cocoa facility nor any matter 
relating to the closure is alleged as a violation in the current pro-
ceeding. B.  Facts as Presented by the Parties 
1.  Allegation of unilateral implementation of new work schedule and job bidding system 
Paragraph 6 of the consolidated complaint alleges that on or 
about a date in January 2001, 
Respondent announced and began  Counsel in his posthearing brief.  Counsel for the General Counsel 
subsequently filed an opposition to Re
spondent™s motion.  Attached to 
the respective motion and opposition 
to motion, Respondent and coun-
sel for the General Counsel incl
uded the underlying reply brief and 
answer to the reply brief.  The Board™s Rules and Regulations make no 

specific provision for the filing of 
a reply brief and I set no briefing 
schedule to include the filing of a re
ply brief.  After giving due consid-
eration to Respondent™s motion, it is hereby denied. 
4 These employees hereinafter will 
be described collectively as the 
unit.  EAGLE TRANSPORT CORP. 491implementing a new work schedule and job-bidding system for 
drivers employed in the unit.  The consolidated complaint further 
alleges that Respondent did so without affording the Union an opportunity to bargain with the Respondent concerning this man-
datory subject of collective bargaining. 
During 2000 and 2001, John Fitzgera
ld was employed by Re-
spondent as terminal manager for the Cocoa, Florida terminal 
facility.  Fitzgerald recalled that in early 2000, Respondent™s 

business was growing to such an extent that new drivers and 
transportation units were needed at the Cocoa facility. Respon-
dent™s practice was for the newly hired drivers to take whatever 

shifts available and as they gained seniority they moved into 
more desirable shifts.  In fall 2000, Respondent lost Speedway, 
which was one of Respondent™s largest customers.  Fitzgerald 
testified that upon losing this business, Respondent found itself 

overstaffed with more drivers than work available.  While natural 
attrition prevented his having to lay off drivers, he was neverthe-
less faced with gaps in the drivers™ work schedules.  Fitzgerald 

recalled that even before the Union petitioned for an election, he 
began talking with the drivers about his plans to set up a new 
work schedule utilizing seniority.  Fitzgerald remembered talking 
with Paul Brezina, John Pabst, and Chuck Kendrow.
5  Fitzgerald estimated that during the last week
 of December or the first week 
of January, he again talked with Paul Brezina about the change in 
schedule.  Fitzgerald described Brezina as the lead trainer, his 
most senior driver, and someone to whom he could ﬁbounce 
ideas off.ﬂ  He also explained that Brezina had been the union 
observer in the election and his ﬁonly real contact with the Un-
ion.ﬂ Fitzgerald prepared a propos
ed schedule preference form based upon seniority.  Beginning 
on January 2 and continuing 
through January 23, Respondent gave its 30 drivers at the Cocoa 
facility the opportunity to indicate their shift preference based 
upon their seniority.
6  Respondent does not deny that during this 
period of time when the drivers indicated their shift preference, 
there were no discussions with the Union about the proposed 
change in schedules.  In a letter dated January 22, Respondent™s 
vice president of human resources, Ron Thomas, informed the 
Union that Respondent intended to modify the drivers™ schedules 
with the selection of schedules 
based on seniority.  Thomas con-
firmed however, that Respondent had not made any final decision 
in this regard and extended an o
ffer for discussion.  In a letter dated January 22, the Union™s le
gal department informed Re-spondent that hours and work schedules are considered manda-
tory bargaining subjects and unila
teral changes by the employer 
constitute violations of Section 8(a)(5) of the Act.  On January 
23, Fitzgerald received a telephone call from Thomas, informing 

him that he couldn™t continue the schedule change because Re-
spondent had not talked with the Un
ion.  Fitzgerald testified that he immediately stopped the process and none of the drivers™ 
choices were implemented.  Dr
ivers Phil Huddy Jr. and Rafael 
Burgos testified that while they were given the opportunity to 
                                                          
 5 Driver Phil Huddy recalled that F
itzgerald talked with him about 
the proposed schedule change approximately a week before the elec-
tion. 
6 The seniority list with the drivers™ preferences was received as GC 
Exh. 4. 
select a new work schedule in January 2001, the changes were 
never implemented. Thomas testified that Respondent submitted their proposal to 
modify the work schedules in their first meeting with the Union 
on February 28.  Phil Huddy, who served as a union representa-
tive on the negotiating committee, recalled the Union took the 
position that it would not agree to interim schedule changes, 
wanting only to negotiate a full package covering all subjects.  
No agreement was ever reached by the parties concerning the 
proposed change in shift schedules. 2.  The alleged rescission of the wage increase Paragraph 7 of the consolidated complaint alleges that on or 
about February 15, 2001, Respondent
 rescinded the February 1, 
2001 wage increase that it had granted to drivers employed in the 
unit.  It is undisputed that on January 31, 2001, Respondent noti-
fied all drivers in 17 of its 18 terminals that they would receive a 
wage increase beginning with the Fe
bruary 4 pay period.  Drivers 
in the Florida terminals were notified that they would receive a 5-
percent increase and the drivers in the other terminals were noti-
fied that they would receive a 2-1/2-percent increase.  Ron Tho-
mas testified that the drivers of the Cocoa terminal were excluded 
because such a pay increase to th
em would constitute a unilateral 
change.  Thomas also explai
ned that since Respondent was scheduled to begin bargaining with the Union, it needed some-

thing in its pocket for negotiation.  Thomas recalled that during 
the union campaign, he made speeches to the Cocoa drivers.  In 
his presentation to the drivers, he told them that if the Union won 
the election, the Respondent woul
d have to bargain about wages and other conditions of employme
nt.  Thomas told the drivers 
that their wages would be frozen until after bargaining with the Union. On the payday when the scheduled increase was to be paid, 
Fitzgerald learned from one of the Cocoa drivers that the pay 
increase had been mistakenly included in the drivers™ pay.  Fitz-
gerald immediately contacted 
Ron Thomas and informed him that the Cocoa drivers had received the wage increase.  Thomas 
testified that he had been a ﬁ
little upsetﬂ upon hearing this and he then contacted the payroll manager in the corporate office.  Tho-

mas learned that because of a malfunctioning computer program, 
the Cocoa drivers were inadvertently included in the February 
wage increase.  The computer error was immediately corrected 
and the Cocoa drivers were removed from the wage increase.  
Respondent asserts that since the payment of the wage increase 
for this one pay period was not the fault of the drivers, the unit 
employees were not required to return the money they received in 
error.  Thomas further testified that while the Union filed charges 
concerning the wage increase, the Union never requested to bar-
gain about the recession of the wage increase. 3.  The alleged subcontracting of work Paragraph 8 of the consolidated complaint alleges that from on 
or about March 5, 2001, to on or about March 9, 2001, Respon-

dent subcontracted loads of work regularly performed by em-
ployees in the unit to subcontractors Infinger and Tank Wagon.  
Respondent does not deny this allegation. 
ﬁRunoutsﬂ are periods in which customers no longer have 
product to sell.  Both Fitzgerald 
and Thomas testified that runouts  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 492typically occur in Florida during the peak business season from 
late fall to early spring.  When Respondent has a runout, the cus-
tomer may fine Respondent or give the business to a competitor.  
Fitzgerald recalled that Respondent was experiencing frequent runouts in February and March.  
He explained that while custom-ers do not want to see runouts even 
as often as two or three times a week, Respondent was experien
cing runouts as frequently as 
five to six times a day.  Duri
ng this period, Pantry, which was 
one of Respondent™s major accounts,
 not only imposed fines, but 
also gave the business to one of Respondent™s competitors.  To 

balance out the work, Fitzgerald asked for volunteers to come in for extra shifts.  While a few drivers volunteered, there were not 
enough to solve the problem.  Thom
as Lovett, director of opera-tions, advised Fitzgerald to contract with Infinger and Tank Wagon to deliver some of excess fuel loads.  During the period of time between March 5 and 9, 35 load
s of fuel were subcontracted to Respondent™s competitors. 
Describing the circumstances as an emergency situation, Fitz-
gerald confirmed that there had been no contact with the Union 
prior to subcontracting this work
.  Lovett testified that Respon-dent had previously used inte
rim subcontracting with outside 
carriers for its other terminals during periods when Respondent could not get the required loads to the customers.  The subcon-
tracting to outside carriers is more expensive for Respondent because the outside carriers charge a higher freight rate than what 

Respondent charges its customers.  Lovett explained that Re-
spondent had the runouts in March because of its inability to get 

enough drivers scheduled properly.  
He explained that his choices were to pay the runout charges and jeopardize the relationship 

with customers or to use outside carriers.  Lovett admitted that 
not only had he failed to notify the Union about the subcontract-
ing, he had not even thought about 
doing so.  He said that he had simply made the decision out of habit because he had done so in 
the past.  Fitzgerald testified, without contradiction, that this period of subcontracting had no adverse effect on either the pay 
or the hours for the Cocoa drivers. 4.  The alleged surveillance by Tom Lovett 
It is undisputed that all of 
Respondent™s terminals are desig-nated no-smoking areas.  Each te
rminal has a designated smoking area that must be 25 feet away from the terminal shop area or the 
truck parking area.  There is no dispute that the designated smok-
ing area for the Jacksonville terminal is the area immediately 
outside the door to the metal garage.  It is also undisputed that the 

Jacksonville designated smoking area is where drivers, dispatch-
ers, and management congregate to not only smoke but also to 
ﬁhang outﬂ and talk. As director of operations for Florida, Lovett has occasion to 
visit the Jacksonville facility at l
east once a month.  He estimates 
that he may visit more often if he 
is involved in hiring or training.  
While at the facility, he reviews the driver inspection reports and 
driver logs and he also inspects the equipment and shop area.  
While at the Jacksonville facility, Lovett may leave the building 
to smoke in the designated smoke area, to receive calls on his 
cellular phone, or to obtain files from his car.7                                                          
                                                                                             
7 Lovett explained that cellular 
phone reception is poor within the metal building at Jacksonville.  Love
tt also explained that because he 
Brad O™Malley testified that as a project organizer for the Un-
ion, he visited Respondent™s Jacksonville terminal facility on 
several occasions between Febr
uary and May 2001.  O™Malley 
testified that when he visited the terminal, he stood or walked on the sidewalk at the front of the terminal and attempted to talk 
with drivers and give them flyers as they exited the terminal.  
O™Malley estimated that he remained outside the terminal for 
about an hour during his first visit 
on February 19.  He visited the 
terminal more than once between February 25 and 27, and on one 
of these visits, he recalled being at
 the terminal for about 2 hours.  
O™Malley visited the terminal again on March 7.  When he ar-
rived at approximately 11 to 11:30 a.m., he saw Lovett in the area 
where employees congregate to smoke and talk.  O™Malley re-
called that Lovett was outside the terminal approximately a half 
hour to 45 minutes.  O™Malley remained at the terminal for about 
2 hours.  During the time that Lovett was outside the facility, he 
spoke with the three to six drivers who were also outside in the smoking area and he stood facing east and away from O™Malley.  
O™Malley did not speak with Lovett on March 7.  When 
O™Malley visited the terminal again in April 1,
8 he again saw 
Lovett outside in the same loca
tion and again facing east.  He estimated that Lovett had been about 60 feet away from him.  On 
that same day, O™Malley walked over to Lovett and told him to 
stop surveilling the drivers.  Lovett replied, ﬁI™m out here smok-
ing a cigarette.ﬂ  O™Malley alle
ges that when he challenged 
Lovett on how many times he ha
d seen him smoking a cigarette in the past, Lovett responded that he could ﬁdo whatever the fuck 
he wanted to do and watch whomever he wanted.ﬂ  O™Malley 
contends Lovett also stated, ﬁ[T]his is my mother-fucking termi-
nal and I will do what I want to do.ﬂ O™Malley asserts that he 
threatened to file charges against Lovett and then left the area 

where Lovett was located.  Lovett denied making any of these 
statements to O™Malley. 
When O™Malley visited the termin
al on May 1 or 2, he arrived 
sometime between 3 and 3:30 p.m.  He testified that he later saw Lovett outside in the same ar
ea around 3:45 to 4 p.m. O™Malley 
recalled that Lovett and Terminal Manager Tim Collier remained 
outside the terminal until approximately 6 p.m.  Jacksonville 
driver, Robert Mathis, testified that he had been present with 
Lovett and Collier outside the terminal on the day in May when 
O™Malley came to the terminal.  Mathis confirmed that while he 
was smoking with Lovett and Collier, a guy unknown to him 
came up and stood in the driveway.  
Mathis later learned that the individual was O™Malley.  While
 O™Malley was standing in the 
driveway, mechanic James Butler drove out of the driveway and 
in the course of doing so spun his tires.  Mathis recalled that O™Malley called out to Lovett, ﬁIs that the way you teach your 
damn drivers?ﬂ
9  While O™Malley yelled out something to Butler, 
Mathis had been unable to hear what was said.  Mathis heard 
 travels to the various terminals, his office is virtually in the trunk of his 
car. 8 During his testimony, O™Malley refers to the visit as being on both 
April 3 and 7. 
9 When O™Malley recalled the convers
ation with Lovett, he recalled that he had asked Lovett if he taught
 that kind of driving at the ﬁTom 
school of safety.ﬂ  O™Malley also r
ecalled that Lovett said, ﬁGet the FŠ
out of this property, Nobody wants you around here.  I™m going to call 
the police.ﬂ  EAGLE TRANSPORT CORP. 493Lovett tell O™Malley, ﬁDon™t talk to my drivers like that.ﬂ Mathis 
recalled that Lovett instructed Collier to contact the police.10In contrast to O™Malley, Math
is recalled that Lovett was only 
outside the terminal for about 10 to 13 minutes on May 1 or 2.  
While Mathis recalled that he had remained outside in the smok-

ing area with the other drivers for 30 minutes to an hour, he re-
called that Lovett was inside the building for most of this time.  
Mathis also confirmed that this was not the first time that he had 
ever seen Lovett outside in this area.  During the 2-1/2 years that 
Mathis has worked for Respondent
, he has often seen Lovett in this same area. 
Analysis and Conclusions 
A.  New Work Schedule and Job Bidding System Although the complaint alleges that Respondent announced 
and began implementation of a new work schedule and job bid-ding system, there is no dispute that the proposed schedule 

change was never implemented.  It
 has been established that the ﬁreal harm in an employer™s unilateral implementation of terms 
and conditions of employment is to
 the Union™s status as bargain-ing representative, in effect underm
ining the Union in the eyes of 
the employees.ﬂ
11  The Board has found that such damage to the 
Union™s bargaining authority may be accomplished merely by the 

threat to implement, as such threat emphasizes to employees that 
there is no necessity for a collective-bargaining agent.
12  Relying 
upon such authority,
13 General Counsel argues that an employer 
may not even announce a unilateral change without violating 
Section 8(a)(5) and (1) of the Act and a violation occurs even 
though the schedule change was never actually implemented by 
Respondent.  I find the circumstances of this case distinguishable 
from those instances in which the mere announcement of a pro-
posed change constitutes a unilateral change in violation of Sec-
tion 8(a)(5). In the instant case, I do not find the evidence demonstrates that 
Respondent threatened or even announced that it would imple-
ment a change in its scheduling of
 drivers.  True enough, Fitzger-ald spoke with the drivers, including the driver that he perceived 
as his ﬁUnion contactﬂ about his desire to change the schedule.  
He even went so far as to ask them to designate their shift prefer-

ence for a new schedule.  Respondent did not however, proceed 
beyond this point in its planning and decisionmaking.  When 
notified by the Union that such schedule change would be viewed 
as a unilateral change, Responde
nt immediately abandoned its 
plan to implement a schedule change.  The evidence reflects that 
even when Respondent could not schedule sufficient drivers to handle its work in March, Re
spondent nevertheless refrained from instituting such desired schedule changes.  There is no evi-
                                                          
                                                           
10 Lovett testified that he told 
O™Malley that he (Lovett) could do 
whatever he wanted and that he would let the police settle it.  Lovett 
however, recalled that the incident with Butler had occurred in March 
rather than May. 11 Page Litho, Inc
., 311 NLRB 881 (1993). 
12 ABC Automotive Products Corp
., 307 NLRB 248 (1992); 
J. Jo-sephson, Inc
., 287 NLRB 1188, 1190 (1988). 
13 In 
Kurdziel Iron of Wauseon
, 327 NLRB 155 (1998), the employer 
summoned employees to the office to inform them of a reduction of 
time for their lunchbreaks.  The respondent employer also displayed a 
written memo announcing the lunchtime reduction. 
dence that Respondent™s consideration of the schedule change 
and obtaining driver preferences undermined the Union™s posi-
tion in bargaining on this issue.  The evidence reflects that Re-
spondent first discussed this change with drivers even before the 
Union was elected to represent the unit employees and the pro-
posed change was discontinued prior to any bargaining with the 
Union.  Accordingly, I find insufficient evidence to support that 
the Respondent announced and implemented a new work sched-ule and job bidding system in viol
ation of Section 8(a)(5) of the Act. 
B.  Unilateral Recession of Wage Increase There is a long line of Board and court opinions that have con-
sistently held that an employer is
 obligated to maintain the status 
quo, as it existed before the Union achieved representational 

status during its initial bargaining with a newly certified Union.  
General Motors Acceptance Corp
., 196 NLRB 137 (1972), enfd. 476 F.2d 850 (1st Cir. 1973).  An employer is prohibited from 

changing the wages, hours, terms,
 and conditions of employment 
of its bargaining unit employees 
without giving notice to their bargaining representative and affording the representative the 
opportunity to bargain over the change.  
NLRB v. Katz, 369 U.S. 736 (1962).  General Counsel argues that Respondent violated 
Section 8(a)(5) of the Act by its recession of the February 2001 
wage increase to the bargaini
ng unit employees.  Respondent 
however, argues that it did not rescind the wage increase but 
merely corrected a computer programming error that mistakenly 
included the bargaining unit employees in a wage increase.  Re-
spondent argues that its actions were simply returning the em-
ployees™ wages to what existed prior to the Union and maintain-
ing the status quo as mandated by the Board and the courts. 
The pivotal question becomes to what extent Respondent™s wage increase was customary or established through past prac-
tice.  An employer violates Section 8(a)(5) and (1) of the Act by 
withholding a customary across-the-board wage increase.  
Bur-rows Paper Corp.
, 332 NLRB 82 (2000).  Even where the 
amount of the increase is discretionary, the employer nonetheless 
violates the Act when it withholds a wage increase from unit 
employees where the granting of the increase has become an 
established practice.  Central Maine Morning Sentinel
, 295 NLRB 376 (1989).  The Board has long held that to the extent 
that a wage increase is devoid of 
discretion, the employer is obli-
gated to continue such wage increase even without notice or 

bargaining.  To the extent that the employer retained discretion 
however, it is obligated to cons
ult with the employees™ bargain-
ing representative before taking any action.  
Hanes Corp.
, 260 NLRB 557 (1982);14 Oneita Knitting Mills, Inc
., 205 NLRB 500, fn. 1 (1973).  In Daily News of Los Angeles, 315 NLRB 1236 
(1994),15 the Board affirmed the proposition that an employer 
that has a practice of granting merit raises that are fixed as to 
timing but discretionary as to 
amount may not discontinue that 
practice without bargaining to ag
reement or impasse with the union.  14 Overruled in part on other grounds in 
Adair Standish Corp
., 292 
NLRB 890 (1989). 
15 Enfd. 73 F.3d 406 (D.C. Cir. 1996), cert. denied 519 U.S. 1090 
(1997). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 494In American Mirror Co
., 269 NLRB 1091, 1093 (1984), the 
Board affirmed the judge™s decision in finding no violation in the employer™s withholding of wage 
increases where the increases were not an established practice because of their variance in past 
years as to both timing and amount.  The judge stated that to find 
otherwise would subject the employ
er involuntarily to grant some 
type of interim raises, while facing the obligation to negotiate an 
additional or different wage program without certainty in its out-
come or economic effect. As stated by the Board in 
Daily News of Los Angeles
, supra at 
1237 ﬁThe cases make it crystal clear that the vice involved in 
both the unlawful increase situati
on and the unlawful refusal to increase situation is that the employer has changed the existing 
conditions of employment.  It is 
this change which is prohibited and which forms the basis of the unfair labor practice charge.ﬂ 

The overall evidence of this case 
fails to show an established practice of Respondent in the tim
ing or the amount of wage in-creases to its employees.  On the contrary, the evidence shows 
that even in the February wage
 increase, employees at Respon-
dent™s Florida terminals received a different amount than em-
ployees in other terminals.  Ge
neral Counsel does not allege nor is there evidence to show that Respondent has a past practice of 
awarding wage increases at any established time or in any spe-
cific amount.  There was no eviden
ce that this was a customary 
wage increase or that there was an established practice of an 
annual wage increase. Counsel for the General Counsel submits in his brief that mis-
takenly implemented changes require
 the employer to give notice 
and an opportunity to bargain before the employer can rescind 
the change, citing JPH Management, Inc., 337 NLRB 72 (2001).  
In JPH Management, the employer and union were involved in 
negotiations for a successor collective-bargaining agreement.  A 
tentative agreement was reached and the bargaining unit employ-
ees ratified the agreement.  Seven days later the employer im-
plemented the wage increase that had been included in the 
agreement.  After the employees had been receiving the wage 

increase for approximately 5 weeks, the employer™s president 
rescinded the wage increase upon her return to the United States.  
In the instant case, Respondent corrected the computer error that 
resulted in an incorrect payment to employees in one paycheck.  I 
find these circumstances distinguishable from JPH Management where the respondent appeared to simply revoke the collective-
bargaining agreement and rescinded the wage increase after 5 
weeks.  Accordingly, I do not fi
nd that Respondent rescinded the February 2001 wage increase to bargaining unit employees in 
violation of Section 8 (a)(5) and (1) of the Act.16C.  Subcontracting Work The Board has clearly held that subcontracting is a mandatory 
subject of bargaining.  
Torrington Industries, 307 NLRB 809 (1992), and the bargaining obligation endures even when the 

subcontracting does not result in the loss of work for unit em-
ployees.  See 
Acme Die Casting, 315 NLRB 202 fn. 1 (1994).  In Bottom Line Enterprises
, 302 NLRB 373 (1991), the Board held 

that where parties are engaged in negotiations for a collective-
bargaining agreement, an employ
er™s obligation to refrain from 
                                                          
                                                           
16 Lamonts, Apparel, Inc
., 317 NLRB 286 (1995). 
unilateral changes extends beyond the mere duty to provide no-
tice and an opportunity to bargain about a particular subject mat-

ter.  The Board recognized that the employer must also refrain 
from implementation at all, abse
nt overall impasse on bargaining for the agreement as a whole. 
 The Board however, also noted 
two limited exceptions to this general rule: when a union engages 
in tactics designed to delay 
bargaining and ﬁwhen economic 
exigencies compel prompt action.ﬂ Respondent argues that its subcontracting was clearly motivated by economic reasons and 
was an attempt to salvage relationships with customers. 
In Winn-Dixie Stores, 243 NLRB 972, 974 fn. 9 (1979), the Board identified some circumstances that would justify or excuse 
an employer™s taking action while
 bargaining is ongoing.  These circumstances were described in 
Winn-Dixie as involving ﬁex-tenuating circumstancesﬂ and a 
ﬁcompelling business justifica-
tion.ﬂ The Board recognizes ﬁcompelling economic considera-
tionsﬂ as extraordinary, unforeseen events having a major eco-
nomic effect that requires the employer to take immediate ac-
tion.17 Since its decision in 
Bottom Line, the Board has further characterized the economic exigency exception as requiring a 
heavy burden, and involving the existence of circumstances 
which require implementation at the time the action is taken or an 
economic business emergency th
at requires prompt action.18  In 
Hankins Lumber Co., 316 NLRB 837, 838 (1995), quoting 
An-gelica Healthcare Services, 284 NLRB 844, 852Œ853 (1987), the 
Board identified ﬁextraordinary events which are ‚an unforeseen 

occurrence, having a major econom
ic effect [requiring] the com-
pany to take immediate actionﬂ
 as the only compelling economic 

considerations that would entirely excuse bargaining.  In 
RBE Electronics
 of S.D., 320 NLRB 80, 81 (1995), the Board reiter-ated its position that absent a di
re financial emergency, economic 
events such as loss of significant accounts or contracts, operation 
at a competitive disadvantage, or supply shortages do not justify 
unilateral change.19In its decision in RBE Electronics, the Board also identified other economic exigencies that although not sufficiently compel-
ling to excuse bargaining altogether, should nonetheless fall within the Bottom Line exception.  Where an employer is con-
fronted with an economic exigency compelling prompt action 

short of the type relieving the em
ployer of its obligation to bar-
gain entirely, it will satisfy its statutory obligation by providing 
the union with adequate notice and an opportunity to bargain.  
The Board clarified that because the 
Bottom Line exception is 
limited only to those exigencies in
 which time is of the essence 
and which demand prompt action, an employer will be required 
to show a need that the par
ticular proposed action be imple-mented promptly.  The employer
 must additionally demonstrate 
that the exigency was caused by external events, was beyond the 
employer™s control, or was not reasonably foreseeable.  If the 
employer has demonstrated that a situation meets these require-
 17 Maple Grove Health Care Center, 330 NLRB 775, 779 (2000), 
citing Hankins Lumber Co., 316 NLRB 837, 838 (1995). 
18 Our Lady of Lourdes Health Center, 306 NLRB 337, 340 fn. 6 
(1992); 
Firefighters
, 304 NLRB 401 (1991); and 
Intermountain Rural 
Electric Assn., 305 NLRB 783 (1991), enfd. 984 F.2d 1562 (10th Cir. 
(1993). 
19 Farina Corp., 310 NLRB 318, 321 (1993); 
Triple A Fire Protec-
tion, Inc
., 315 NLRB 409, 414, 418 (1994). 
 EAGLE TRANSPORT CORP. 495ments, it would satisfy its statut
ory obligations by providing ade-
quate notice and an opportunity to bargain over the changes that 
it proposes in to respond to the ex
igency.  Thus, even where the 
employer has demonstrated that the changes were compelled by 
an exigency caused by external events, not reasonably foresee-
able, and beyond the employer™s 
control, the employer was none-
theless under an obligation to provide the union with adequate 
notice and an opportunity to bargain. 
In its brief, Respondent cites General Electric Co
., 264 NLRB 306 (1982),20 for the proposition that an employer™s unilateral 
subcontracting of unit work will not be held to be an unfair labor 
practice where certain criteria are met.  The criteria are identified 
as: (1) the subcontracting is mo
tivated solely by economic con-
siderations; (2) it comports with the company™s traditional meth-
ods of conducting its business operations; (3) it does not vary 
significantly from prior established practices; (4) it does not have 

a demonstrative adverse impact on the employees in the bargain-
ing unit; and (5) the union had the opportunity to bargain about 
changes in existing subcontracting practices at general negotiat-ing meetings.  Respondent argues th
at the facts of this case estab-lish each criterion.  I agree that Respondent presented evidence in support of the first four criteria set out by Judge McLeod in this 
1982 decision.  With respect to the fifth criteria, Respondent 
asserts that the Union and Re
spondent discussed the schedule problems and the effect on the terminal™s ability to service its 
customers at every negotiation m
eeting, and thus, the Union had 
the opportunity to negotiate the issu
e.  This assertion however, is 
not supported by the testimony of
 Respondent™s own witnesses.  
Lovett admits that no notice was given to the Union prior to the 
subcontracting in issue.  Contrary to counsel™s argument, Fitzger-
ald admitted that the first bargaining session with the Union in 
which schedule changes were discussed was after the subcon-tracting of work. In this case, Respondent would argue that it was faced with an 
economic exigency of such a compelling nature as to relieve it 

from all bargaining obligations.  Lovett testified that he chose to 
subcontract 35 loads rather than to pay runout charges and jeop-
ardize Respondent™s relationship with customers.  John Fitzger-
ald testified that there was no contact with the Union about sub-
contracting and characterized the circumstances as an emergency 
situation.  He said that he was concerned that customers would 
pull their business because he had seen this happen with other 

terminals.  I note that in a recent case, the Board found that the 
fact that an employer had been threatened with liquidated dam-
ages by its customer was insufficient to sustain the claim of dire 
financial emergency.  See 
Ryder/Ate, Inc., 331 NLRB 889 (2000).  As the Board stated in 
Farina Corp., 310 NLRB 318, 321 (1993), ﬁLoss of a customer account does not constitute a 
compelling economic consideration justifying a failure to bar-
gain.ﬂ  Respondent argues that the need to subcontract was trig-
gered by its inability to schedule its drivers more evenly and it 
was unable to change the schedules because of the opposition of 
the Union.  Respondent also admits however, that these runouts occurred during the seasonal period when runouts are likely.  

Thus, while the employer may have been limited in its ability to 
                                                          
                                                           
20 The Board affirmed the decision of Administrative Law Judge 
Philip P. McLeod without comment. 
schedule drivers, the likelihood of runouts was certainly foresee-

able. Applying the principles of the Board™s holdings in similar 
cases, it is clear that the Respondent™s claimed exigency is not the 
type of ﬁextraordinary eventﬂ that justifies unilateral action with-

out bargaining.  The question then follows as to whether it is of a 
compelling type defined in 
RBE Electronics, i.e., whether the 
employer would be entitled to take unilateral action if bargaining 
over the particular matter resulted in impasse.  Based upon the 
testimony of Fitzgerald and Lovett,
 it is apparent that time was of 
the essence and prompt action was required in dealing with its 
ﬁrunouts.ﬂ  It is undisputed howev
er, that even if Respondent™s claimed exigency met the criteria for the less compelling event, 
Respondent made no attempt to notify the Union or initiate any 
bargaining about the subcontracting of its work.  Lovett admitted 
that he not only failed to notify the Union, but he had not even 
thought about doing so.  He impl
emented the subcontracting out of habit because he had done so in the past. In summary, Respondent had a st
atutory obligation to provide 
notice and an opportunity to bargain with the Union before mak-

ing any changes in the existing terms and conditions of employ-
ment of its employees.  Responde
nt makes no claim of impasse or that the Union was engaging in delay tactics in bargaining.  As 
discussed above, the Respondent has failed to establish an eco-
nomic exigency that would waive its bargaining obligation.  In a 
recent case, a Respondent employer argued that liability and 
customer dissatisfaction contributed to its need to unilaterally 
subcontract unit work.  Citing Vincent Industrial Plastics, 328 NLRB 300 (1999), enfd. in relevant part 209 F.3d 727 (D.C. Cir. 
2000), the Board acknowledged that the risks faced by the em-
ployer may have led to its decisi
on to make changes, but were not so compelling as to justify un
ilateral implementation of these 
changes.  
Brede, Inc
., 335 NLRB 71 (2001).  Accordingly, I find 
that by unilaterally subcontracting the delivery of loads of fuel in 
March 2001, the Respondent violated Section 8 (a)(5) and (1) of 
the Act. D.  Lovett™s Alleged Surveillance In support of complaint paragraph 11, General Counsel pre-
sented only the testimony of union organizer, Brad O™Malley.  
O™Malley recalled visiting the Jacksonville terminal a number of 
times between February and May 2001.  While at the facility, he 
usually stood on the public sidewalk or walked across the drive-
way and appeared to always have a full view of the entrance to 
the facility.  Any individuals standing in the designated smoking 
area just outside the front door would likewise have had the op-
portunity to view O™Malley as he attempted to talk with drivers 
and hand out union flyers.  O™Malle
y testified that when he vis-
ited the terminal on or about May 
first or second, he saw Thomas Lovett outside the terminal at a
pproximately 3:45 to 4 p.m.  He 
asserts that Lovett remained outside the terminal with Terminal 
Manager Timothy Collier until 6 p.m.
21  In contrast to 
O™Malley™s testimony, Mathis testified that on this same day, 

Lovett had only been outside the terminal for 10 to 13 minutes.  
Mathis recalled that while he had been outside in the designated 
 21 Collier neither recalled how long he and Lovett had been outside the terminal nor how long O™Malley remained in the terminal. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 496smoking area for 30 minutes to an hour, Lovett had been back in 
the building for most of that tim
e.  I found Mathis™ testimony to 
be credible and straightforward.  He appeared to give a truthful account of events without any attempt to embellish or exaggerate.  
Generally the testimony of current employees is entitled to con-
siderable weight because it is not likely to be false.  Normally 
such weight is accorded the employee™s testimony because such 
testimony is adverse to an 
employee™s pecuniary interest.
22  In 
this instance, I am cognizant that Mathis was in a more tenable 
position as he was testifying on behalf of the Respondent.  In 
evaluating the testimony of O™Ma
lley and Mathis, I nevertheless 
find Mathis to be more credible.  While O™Malley asserts that 
Lovett engaged in surveillance on May 1, he also acknowledges 
that Lovett was in the same area when O™Malley visited the facil-

ity on prior occasions.  On both March 7 and April 1, Lovett 
stood in the smoking area facing away from O™Malley.  
O™Malley does not deny that he
 spoke first to Lovett on both 
April 1 and May 1.  While O™Ma
lley visited Respondent™s Jack-
sonville facility numerous times from February to May and saw 
Lovett in this same area previously, he alleges that Lovett en-
gaged in surveillance only on May 1. 
Even without my crediting the testimony of Mathis and Lovett, 
the evidence does not support a finding of unlawful surveillance.  
An employer™s mere observation of open public union activity on 
or near its property does not constitute unlawful surveillance.  
Villa Maria Nursing & Rehabilitation
, 335 NLRB 1345 (2001).  
Emenee Accessories
, 267 NLRB 1344 (1983).  As the Board 
found in Milco Inc., 159 NLRB 812, 814 (1966), enfd. 388 F.2d 133 (2d Cir. 1968), ﬁunion representatives and employees who 
choose to engage in their union activities at the employer™s prem-
ises should have no cause to comp
lain that management observes them.ﬂ One administrative law judge has stated in a decision 
adopted by the Board, ﬁThe notion that it is unlawful for a repre-
sentative of management to station himself at a point on man-agement™s property to observe what is taking place at the plant 

gate is too absurd to warrant comment.  If a union wishes to or-
ganize in public it cannot demand that management must hide.ﬂ  
Tarrant Mfg. Co., 196 NLRB 794 (1972). In his brief, counsel for the General Counsel agrees that in 
general when union activity is conducted on or near an em-
ployer™s premises, there can be no complaint that the employer is 
engaging in surveillance of that activity.  
Brown Transport Corp., 294 NLRB 969 (1989).  General Counsel points out however, 
that the Board in Brown also identified factors that may indicate a 
deliberate interference with union activity and thus constitute 

unlawful observation.  In the instant case, there is no evidence of 
any other acts to interfere with the Union™s handbilling nor is 
there any evidence that Lovett™s presence outside the terminal 
was a departure from his customary or normal practice while at 
the Jacksonville terminal.  In cr
editing the testimony of Mathis, 
there was no evidence that Lovett™s observation of O™Malley™s 
union activity was of such a duration as to be suspect.  During 
General Counsel™s cross-examination of Lovett, he acknowl-edged that he was the same Tom Lovett mentioned in Penn Tank                                                           
                                                           
22 Shop-Rite Supermarket, Inc
., 231 NLRB 500 (1977); 
Georgia Rug 
Mill, 131 NLRB 1304, 1305 (1961), modified on other grounds 308 
F.2d 89 (5th Cir. 1962). 
Lines
, 336 NLRB 1066 (1999).  General Counsel argues that the 
Board™s finding of Lovett™s past unlawful response to union or-
ganizing campaigns is further support for finding that Lovett™s 
observation of O™Malley on May 1 was violative of 8(a)(1) of the 
Act.  In its brief, Respondent argues that the Penn Tank Lines
 case reveals no discussion of any a
lleged surveillance by Lovett.  
A review of the case indicates that an employee solicited em-
ployees to sign a petition in support of the union after unsuccess-
ful negotiations and the respondent
 employer™s withdrawal of 
recognition of the union.  The judge found that the employer™s 
terminal manager, Tom Lovett, observed the employee soliciting 
drivers™ signatures for the petition and accused the employee of 

harassing and threatening other drivers.  When the employee 
denied the accusations, Lovett suspended him.  The judge found 
that Lovett later met with the employee and offered him rein-
statement if the employee would stop ﬁharassingﬂ the other driv-
ers.  The employee refused and was not reinstated.  The Board 
ultimately found that Lovett™s admonition to the employee to 
ﬁleave the men aloneﬂ would reasonably tend to interfere with the 
employee™s free exercise of his Section 7 right to solicit employ-
ees to sign the petition favoring the Union, in violation of Section 
8(a)(1).  While the Board™s order included an order to cease and 
desist from conditioning reinstatement to employment on em-
ployees refraining from engaging in union or protected activities, 
there was no finding nor any order concerning unlawful surveil-
lance.  I do not find that Lovett™s conduct in 
Penn Tank Lines evidences a proclivity for engaging in unlawful surveillance or a 
basis to find that he has engaged in such conduct herein.  Accord-
ingly, I find insufficient evidence to support paragraphs 11 and 

12 of the consolidated complaint. 
CONCLUSIONS OF LAW 1.  Respondent, Eagle Transport Corporation, is an employer 
within the meaning of Section 2(
2), (6), and (7) of the Act. 2.  The Union, International Brotherhood of Teamsters, Geor-gia-Florida Conference, AFLŒCIO, 
is a labor organization within 
the meaning of Section 2(5) of the Act. 3.  By unilaterally subcontracting bargaining unit work, the 
Respondent has violated Section 8(a)(1) and (5) of the Act. 
4.  Respondent did not violate the Act in the other ways al-
leged in the complaint. 
5.  The unfair labor practices committed by Respondent are 
unfair labor practices affecting commerce within the meaning of 
Section 2(6) and (7) of the Act. REMEDY As the evidence in this case doe
s not show that the unilateral changes have had any material or measurable effect on the earn-
ings of the bargaining unit employees, I conclude that no backpay 
remedy is warranted.  Nevertheless, as these changes affect and 
tend to undermine the process of good-faith bargaining, I find that the Respondent must be ordered to cease and desist and to 
take certain affirmative action de
signed to effectuate the policies of the Act. On these findings of fact and conclusions of law and on the en-
tire record, I issue the following recommended
23 23 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, th
e findings, conclusions, and recom-
 EAGLE TRANSPORT CORP. 497ORDER The Respondent, Eagle Transport Corporation, Cocoa, Florida, 
its officers, agents, successors, and assigns, shall  
1.  Cease and desist from  (a) Unilaterally subcontracting bargaining unit work per-
formed at its Cocoa, Florida facility. 
(b) In any like or related manner interfere with, restrain, or co-
erce employees in the exercise of the rights guaranteed them by 
Section 7 of the Act.  2.  Take the following affirmative action necessary to effectu-
ate the policies of the Act. (a) On request, bargain with the Union regarding any changes 
in wages, hours, or other terms 
and conditions of employment for 
the employees in the bargaining unit described in the decision 
above. (b) Within 14 days after service by the Region, post at its of-
fice copies of the attached notice marked ﬁAppendix.ﬂ
24 Copies of the notice, on forms provided by the Regional Director for 
Region 12, after being signed by
 the Respondent™s authorized representative, shall be posted 
by the Respondent immediately 
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that the notices are not altered, defaced, or 
covered by any other material.  
Inasmuch as the Respondent has closed the facility involved in 
these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice 
to the Union and to all current unit employees and former unit 
employees employed by the Res
pondent at any time since March 
5, 2001. (c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
                                                                                            
 mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
24 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
Insofar as the complaint alleges matters not found herein to 
have violated the Act, the complaint is dismissed. 
 APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO Form, join or assist a union Choose representatives to bargain with us on your be-
half Act together with other employees for your benefit and 
protection Choose not to engage in any of these protected activi-
ties.  WE WILL NOT
 refuse to bargain collectively with the Union by 
unilaterally subcontracting bargaining unit work. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed you 
by Section 7 of the Act. 
WE WILL
, on request, bargain with the Union as the exclusive 
representative of our employees 
in the bargaining unit regarding 
any changes in wages, hours, a
nd terms and conditions of em-
ployment and put in writing and sign any agreement reached on 
terms and conditions of employme
nt for our employees in the 
bargaining unit:   All full-time and regular part-tim
e drivers (dispatched out of Cocoa, Florida) and mechanics employed by the Employer 
at its Cocoa, Florida facility, excluding all other employees, 
guards and supervisors as defined in the Act.  EAGLE TRANSPORT CORPORATION    